DETAILED ACTION

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the main and secondary notches must be shown in a single feature or the feature(s) canceled from the claim(s).  See further detail in the 112 rejection, below.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The abstract of the disclosure is objected to because “is provided” (line 1) is redundant to the purpose of the abstract and should be deleted.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for either parallel or perpendicular manipulation, does not reasonably provide enablement for an embodiment being capable of being manipulated in both directions; i.e., having main parallel notches and secondary perpendicular notches.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. It is unclear how the lock mechanism would be capable of manipulating the blade along differently oriented sets of notches.  Also note the drawing objection, above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Grady (U.S. Patent 1,524,639).
Grady discloses a snow shovel having an elongated shaft (2) having a handle end (top of Figure 1) and a blade end (Figure 3, for example) with a blade (5) pivotally mounted thereto (Figure 2, for example).  There is a lock mechanism (9, 12 for example) for fixing a blade angle (claim 1, for example).  There is a lock release (25) including a spring-loaded cable (23, 220) running along the shaft (Figure 1).  Exerting tension manipulates the lock in the manner claimed.  The lock release is positioned short of the handle end and runs along the exterior of the handle.  The examiner takes Official notice that it is known to position control devices at the end of handles in order to facilitate user control as desired and that it is known to run cables through support devices in order to prevent damage to the cable; thereby increasing durability of the device.  For these reasons, it would have been obvious to one of ordinary skill at the time of the invention to have configured the cable and release as claimed.
The lock mechanism includes a locking bar (9) and notches (12) on the back of the blade (Figures 1-3).  This meets the recitation of “on the back surface of the blade,” since the rack (14) is on the back surface of the blade and can be considered part of the blade.
Regarding claims 3, 5 and 7, because there are a plurality of notches, some could be considered “main” and some could be considered “secondary” notches.  There are no structural 
Regarding claims 6 and 8, Grady appears movable to approximately 45 degrees (Figure 2).  It would have been obvious to one of ordinary skill at the time of the invention to have enabled movement to any degree desired for a particular application.  Because this is accomplished simply by notch positioning, nothing outside of ordinary skill is required in facilitating this arrangement.
Regarding claim 9, because the handle is gripped in use, claim recitations are met.  
Regarding additional handle configurations, the examiner takes Official notice that these are all well-known configurations.  It would have been obvious to one of ordinary skill at the time of the invention to have used any known handle configuration(s) deemed best suited to user comfort and shovel manipulation.
	Grady is used in the manner claimed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 9,333,639 teaches handle arrangements on a shovel; U.S. Patent 5,088,147 teaches a release mechanism at the end of a handle; and the additional references teach pivoting blade arrangements on shovels, most of which include spring loaded notch adjustments.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GARY S. HARTMANN
Primary Examiner
Art Unit 3671



/GARY S HARTMANN/Primary Examiner, Art Unit 3671